Case 1:19-cv-00601-CM Document5 Filed 04/26/19 Page 9 of 14

 

 

 

FILED
IN CLERK'S OFFICE

UNITED STATES DISTRICT COURT U.S. DISTRICT|COURT E.D.N.Y.

SOUTHERN DISTRICT OF NEW YORK we MAY 16209 x
BROOKLYN OFFICE

\4 cvvawvol CM

(Include case number if one has been
assigned)

AMENDED
-against- COMPLAINT

A | J- A NE DOE (Prisoner)
e 2.97 To Ay TS 0 ce Do you want a iy fal

i rege Washington

 

Write the full name of each plaintiff.

 

 

Write the full name of each defendant. If you cannot fit the

names of all of the defendants in the space provided, please a
write “see attached” in the space above and attach an Ge
additional sheet of paper with the full list of names. The Hy
names listed above must be identical to those contained: in =
Section IV. ~<

 

0
ES :ciWd OF AYN 6192

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual's full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number
See Federal Rule of Civil Procedure 5.2. e Ty,

 

 

 

«png GREER RE acre eg .
de BREE Et tr us eae ita
“$ 3 * PRE TA aS fe HER haem

 

  
  
         

» : i LI : DC SDNY ae 7
. a fo Bld prysegs
ig hi. BP VY , .
wh PCTRONICALLY #ILEp
fo PDO Hs MN ee kt
i DATR arrears tase
oe Tr BF IL cm - Sorte
es eee D
Rev. 5/20/16 SEAS
Ica, Sear 4

 
Case 1:19-cv-00601-CM Document5 Filed 04/26/19 Page 10 of 14

I. LEGAL BASIS FOR CLAIM

State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) orina
“Bivens” action (against federal defendants).

W Violation of my federal constitutional rights

L] Other:

 

II. PLAINTIFF INFORMATION

Each plaintiff must provide the following information. Attach additional pages if necessary.

Gregory G. Wash ngton

First Na } Middle Initial Last Name

 

State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.

24Q-\4O Tip
Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)

CNDC cep tyrpeal Sh C-74
Current Place of Detention

LJ-dt wkazen St

Institutional Address

Enst Elmhurst ALY: /1310

County, City State Zip Code
Ill. PRISONER STATUS

Indicate below whether you are a prisoner or other confined person:

[+ Pretrial detainee
C1 Civilly committed detainee
C) Immigration detainee

1 Convicted and sentenced prisoner
C) Other:

 

Page 2

 
Case 1:19-cv-00601-CM Document5 Filed 04/26/19 Page 11 of 14

IV. DEFENDANT INFORMATION

To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:

Defendant 2:

Defendant 3:

Defendant 4:

Jame Lo cE

First Name Last Name Shield #

 

Current Job Title (or other identifying information)

 

 

 

GZ berg Balan ch Preole attice wes) Facrlitt,
Current Work Address EAT Eimhors™  / ~ /
1p00 Haren St. Nie 11270

County, City . State Zip Code
Tudy DAG

First Namd Last Name Shield #

Qrikers tslonc Papole afice , West uc

Current Job Title (or other a al

ila Olo_ WeEeh S

t lity

 

 

 

Current Work Address

EnsT Elmhurst My. /1310
County, City Sfate Zip Code
First Name Last Name . Shield #

 

Current Job Title (or other identifying information)

 

 

 

Current Work Address
County, City State Zip Code
First Name Last Name Shield #

 

Current Job Title (or other identifying information)

 

Current Work Address

 

County, City State Zip Code

Page 3

 
TO

Case 1:19

-cv-00601-CM Document 5 Filed 04/

V. STATEMENT OF CLAIM

Place(s) of occurrence:

Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Atta

  

ow nz ast Elmb

  

additional pages as necessary.

 

have ‘
mie OAV Onvel Pevols on Spetwah A

Vinh 5 Atteintt Joh NE ancl Gres
ova on ‘Said Tel hears
db Di : 1 UA DOE ang

   

 

eres meton tht th tala matin Eo

1} wink

2ek th 4-11 We stopp

 

26/19 Page 12 of 14

e,Kerds Tstand Parole attic c— west sacliiy

 
  

 

 

00 da lYy-3or7

ALT~ JaAn€E LA:
ME phyeD

ny. Plame fF §

Page 4

 
Due f-o_the phoremenhovel. jolewnts FE ws 3

46 bl released Immcwtiuly. ‘Due Yn Ars WE

POEL? £ vi rotte~ tee 312217

ge ge)
Vy

 

lant ¢ LOPS tot releascy, end J /-/6-1

Ss

 

Plt tt rehrnedl on l-9-L8. where Las poradwt

was. ts De | bel. Au LAE: Jedly Doe QntL
in) prrrvef Ly Lek that Bus Pit WNP? LH

lite was Pel 2), Ab/7

Ya S
LVN troy

 

 

All at the Clunrs stated herein Pou. trat-¢
Ala Dene Dak and PES: Judy DE

hould have key their acho woult
placat tt yo be held vapustly and be youn

pak Inigo? Er pu rahicn Dott:

Lhenbn Bs
DOM CLO
CYLEE

/ Ay ‘

 

teethes Nebawhnds Krew Or shall 7
abovk. P a fle, poerlef. Ahal th chiispos/s

verendeu! by pla ptts Atlieaciacy. John ~ DOE

Lote boo Ws?
aS ct LUGS.

 

Bena Heb beyourr! Luis Wilt inated Exypurat
ah (pa dp Selentinte ac hins Lack § aly A bei
Seil shyp, mental angi) oot other

ond Lnicsual >) yoshi enh.

V7 Ate
4 CF bade.
x ued.

 

Plain kt Hus ao LLerty pteres }
“set free al fhe eat all brs bern)

eo Ae

 

(ser PP

ac he )
re tue parole vidlahen iS nol Bueternedl ot! the

 

a

 

Final herrinc the dehagency 1% cane Ned gna
YO ye - adpstment of maximun Expiration dlate

 

1s calcevlatecd

 

 

Parsle Revomhon Spraalish PRS -SVo U Doe

 

ond Ad minizbwrhvue Leas Swalge A. - Ahne DOE

 

were Directly vesponsid le for these achons

 

avi UMLG Aiucivd’, ot tne pr hlem ont | Lua $

 

 

cle li benally indiitterent Ls the loin htt ’s
Shank

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-00601-CM Document5 Filed 04/26/19 Page 13 of 14

 

 

 

 

 

 

 

 

 

INJURIES:

if you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.

 

mente! Anguish

 

 

 

 

VI. RELIEF

State briefly what money damages or other relief you want the court to order.

 

tT seek = =¥ SO004

 

 

 

 

 

 

Page 5

 
 

Case 1:19-cv-00601-CM Document 5 Filed 04/26/19 Page 14 of 14

Vil. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary

delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing
or by anonfrivolous argument to change existing law; (3) the factual contentions have

law

evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise

complies with the requirements of Federal Rule of Civil Procedure 11.

Lunderstand that if I file three or more cases while I am a prisoner that are dismissed as

frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in

future cases.

Lalso understand that prisoners must exhaust administrative procedures before filing an a
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

ction

Lagree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal|of my

case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. if seeking to

proceed without prepayment of fees, each plaintiff must also submit an IFP application.

 

 

5-11-14 J Lalas A

 

Dated Plaintiffs sig ure ()
(re Gry (y. Wpshirg Pera
First Nawe Middle Initial Last Name (/

RNDC 2-74-11 HAZEP cA.

Prison Address

emet Llmburst Mh. 370

County, City tate Zip Code

. —
Date on which | am delivering this complaint to prison authorities for mailing: S ” ] lr l d

Sif

AQJANIE CRUZ
NOTARY pute STATE OF NEW YORK
Registration No. 01CR6382139-
Qualified in Bronx County
Commission Expires October 22,2022 _.

 

Page 6

 
 

 
